Exhibit 10.16

SLEEP NUMBER CORPORATION

Summary of Non-Employee Director Compensation

February 2020

The compensation payable to non-employee directors of Sleep Number Corporation
is reviewed and determined annually by the Management Development and
Compensation Committee, typically at the quarterly meeting in May of each year.

Annual Cash Retainer.  For each of the last two years, each of our non-employee
directors received an annual cash retainer of $85,000.  The Chairs of each of
the Committees of the Board received additional cash compensation of $15,000 per
year.  The non-executive Chairman of the Board received an additional cash
retainer of $125,000 per year.

Meeting Fees.  In 2019, each non-employee director (other than the non-executive
Chairman of the Board) received meeting fees for Board and Committee meetings
attended beyond the normal number of regular or typical meetings for the Board
and each Committee in a fiscal year, including: (i) Board meeting fees of $1,000
per in-person meeting and $500 per telephonic meeting after a minimum of eight
Board meetings for the fiscal year, and (ii) Committee meeting fees of $750 per
in-person Committee meeting and $500 per telephonic Committee meeting after a
minimum of eight meetings for each Committee for the fiscal year.

Equity Compensation.  Coincident with the annual meeting of shareholders,
non-employee directors are eligible to receive equity compensation in amounts
determined by the Management Development and Compensation Committee, of which
generally 75% would be paid in the form of restricted stock and 25% in stock
options, based on Black-Scholes valuation, with the grants to vest on the
earlier of one year from the date of grant or the date of the next annual
meeting at which directors are elected to the Board, so long as the director
continues to serve on our Board of Directors.  All options granted to directors
have an exercise price equal to the fair market value of our common stock on the
date of grant and remain exercisable for a period of up to 10 years, subject to
continuous service on our Board of Directors.  In 2019, the Management
Development and Compensation Committee established an annual equity compensation
target of $115,000 for each of our non-employee directors.  The actual equity
compensation granted to non-employee directors in the fiscal year is set forth
in Company’s Annual Proxy Statement.  

Reimbursement of Expenses.  All of our directors are reimbursed for travel
expenses for attending meetings of our Board or any of the Committees and for
attending approved director continuing education programs.

No Director Compensation for Employee Directors.  Any director who is also an
employee of our company does not receive additional compensation for service as
a director.

 

 

 

 

 